Citation Nr: 1511877	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for anxiety disorder; posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION


The Veteran had active service from June 1965 to May 1967 and from December 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his service-connected anxiety disorder; PTSD. See August 2010 VA Form 9.  He was last afforded VA examination addressing this service-connected disability in April 2009. The record also includes VA psychiatric treatment records showing treatment for complaints regarding the psychiatric disorder after the last VA examination.  Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of these service-connected anxiety disorder; PTSD. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board also notes that the in a February 2008 treatment record, the Veteran reported that he had been paying out-of-pocket for a private psychiatrist and wanted to transfer his care to a VA psychiatrist. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014). A remand is also required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased rating for his anxiety disorder; PTSD. 38 C.F.R. § 19.9 (2014).

The claim of entitlement to a TDIU rating is inextricably intertwined with the claim for an increased rating for the service-connected anxiety disorder; PTSD and action on that claim must be delayed. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and private records referable to the service-connected anxiety disorder; PTSD. 

The AOJ must contact the Veteran and afford him an opportunity to submit a release with the approximate dates of treatment at any non-VA health care provider. The Veteran must also be advised that he may submit copies of outstanding records himself.  

The AOJ should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his anxiety disorder; PTSD.  The psychiatrist or psychologist is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's anxiety disorder; PTSD. The psychiatrist or psychologist should report all signs and symptoms necessary for rating the Veteran's anxiety disorder; PTSD.  The findings of the psychiatrist or psychologist should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder; PTSD.

Additionally, the psychiatrist or psychologist should offer an opinion as to whether the service-connected anxiety disorder; PTSD, singly, or in concert with his other service-connected disabilities precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.   

The psychiatrist or psychologist must provide a rationale for all the findings and opinions.  

3. After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




